

116 S4146 IS: Fair Campaign Communications Act
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4146IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require the Federal Election Commission to conduct a study on the classification of political campaign emails as spam.1.Short titleThis Act may be cited as the Fair Campaign Communications Act.2.Study on the classification of email from political campaigns(a)DefinitionsFor purposes of this section:(1)Email providerThe term email provider means any person who provides access to electronic mail messages through an account that is—(A)associated with the electronic mail address of a user; and(B)administered by such person.(2)Political campaign emailThe term political campaign email means an electronic mail message from an authorized committee (as defined in section 301 of the Federal Election Campaign Act of 1974 (52 U.S.C. 30101)) of a candidate for Federal office. (b)Study(1)In generalThe Federal Election Commission shall conduct a study on the practices and procedures used by email providers with respect to political campaign emails, including the classification of such emails as spam or the assignment of such emails to a separate location apart from other emails regularly received by the user.(2)SpecificationsThe study conducted under paragraph (1) shall—(A)include multiple email providers that in the aggregate serve a majority of email users;(B)shall not include the collection of any proprietary information.(3)ReportNot later than December 31, 2020, the Federal Election Commission shall submit to Congress a report on the study conducted under paragraph (1). The report provided under this paragraph shall not include any information that can be identified with any individual candidate or authorized committee. 